                                IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF ARKANSAS
                                        FORT SMITH DIVISION


    ZACHARY ROSS MEADOWS                                                                 PLAINTIFF

    v.                                    Civil No. 2:19-CV-02050

    LIEUTENANT VEENA CUPP, et. al.                                                   DEFENDANTS


                                                ORDER

           Plaintiff proceeds in this matter pro se and in forma pauperis pursuant to 42 U.S.C. § 1983.

Currently before the Court is Plaintiff failure to obey a Court Order and to prosecute this case.

                                           I. BACKGROUND

           Plaintiff filed his Complaint on April 17, 2019. (ECF No. 1). That same day, Plaintiff was

granted in forma pauperis (IFP) status. (ECF No. 3). The IFP Order also advised Plaintiff that

failure to inform the Court of an address change would result in the dismissal of his case. (Id.).

           On two occasions,1 mail sent to Plaintiff at the Crawford County Detention Center was

returned as undeliverable. (ECF No’s 10, 11). Plaintiff’s deadline to provide the Court with a new

address was October 9, 2019. (ECF No. 10). To date, Plaintiff has not done so.

                                        II. LEGAL STANDARD

           Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The local rules state in pertinent part:

           It is the duty of any party not represented by counsel to promptly notify the Clerk
           and the other parties to the proceedings of any change in his or her address, to
           monitor the progress of the case, and to prosecute or defend the action diligently. .
           . . If any communication from the Court to a pro se plaintiff is not responded to
           within thirty (30) days, the case may be dismissed without prejudice. Any party

1   September 9 and 12, 2019.

                                                    1
       proceeding pro se shall be expected to be familiar with and follow the Federal Rules
       of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that

the district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule

41(b), a district court has the power to dismiss an action based on “the plaintiff’s failure to comply

with any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

                                         III. ANALYSIS

       Plaintiff has failed to comply with a Court Order. Plaintiff has failed to prosecute this

matter. Accordingly, pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2),

Plaintiff’s Complaint should be dismissed without prejudice for failure to comply with the Court’s

Local Rules and Orders and failure to prosecute this case.

                                       IV. CONCLUSION

       For these reasons, IT IS ORDERED that Plaintiff’s claims are DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED this 15th day of October 2019.


                                                              /s/P. K. Holmes, III
                                                              P. K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                  2
